Citation Nr: 1531275	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand is necessary so that the Veteran may be afforded a VA examination to assess the etiology of his bilateral hearing loss.  A VA opinion was provided in October 2012. No clinical examination was performed at that time. The examiner found that the Veteran's hearing loss was not due to military service on the grounds that his hearing was within normal limits during service with no significant changes occurring during service. Whispered Voice testing at both enlistment and separation revealed hearing of 15/15 in each ear. No pure tone thresholds were reported at the enlistment examination. 

At the October 1963 separation examination, pure tone thresholds, in decibels, were as follows. Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). The ASA results are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), and those values are shown parenthetically.




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
5 (15)
10 (20)
0 (5)
LEFT
20 (35)
15 (25)
5 (15)
5 (15)
20 (25)

While the Veteran's hearing acuity still did not meet the criteria for a disability under VA regulations once converted to ISO-ANSI standards, a greater degree of hearing impairment is demonstrated. While neither ear shows a disability under VA regulations at separation, and the VA examiner concluded that the threshold shift was not significant, whether any threshold shift is the start of the Veteran's current hearing loss must be addressed. In addition, that hearing loss was not shown in service or on separation is an insufficient rationale for a negative opinion. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Consequently, the Board remands the appeal so that another VA opinion may be obtained.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to assess the etiology of his bilateral hearing loss. The claims file must be made available to the examiner for review in conjunction with the examination.  Upon a review of the record, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must consider and discuss the Veteran's complaints of experiencing hearing loss beginning in service. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion. Further, the examiner must consider whether any threshold shift that occurred in service was the start of the Veteran's current hearing loss.  

A complete rationale must be provided for any opinion offered.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue. If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


